Citation Nr: 1411307	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-49 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residual scar status post pilonidal cystectomy.

2.  Entitlement to an initial compensable rating for onychomycosis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to December 2009.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to an initial compensable rating for onychomycosis is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

In January 2012, prior to the promulgation of a Board decision, the Veteran withdrew his appeal as to the issue of entitlement to a higher rating for residual scar status post pilonidal cystectomy.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a rating in excess of 10 percent for residual scar status post pilonidal cystectomy have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the veteran personally without the express written consent of the veteran.  38 C.F.R. § 20.204(c).

In January 2012, the Veteran submitted a statement wherein he indicated a desire to withdraw his appeal as to the issue of entitlement to a higher rating for pilonidal cystectomy.  The Veteran affirmed his desire to withdraw the appeal in testimony before the Board at a January 2012 hearing.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue. As such, the Board finds that the Veteran has withdrawn his appeal and, accordingly, the Board does not have jurisdiction to review the appeal.  Thus, the issue of entitlement to an initial rating in excess of 10 percent for residual scar status post pilonidal cystectomy is dismissed.  38 U.S.C.A. § 7105(d)(5).


ORDER

The appeal for the issue of entitlement to an initial rating in excess of 10 percent for residual scar status post pilonidal cystectomy is dismissed.


REMAND

The Veteran contends that he is entitled to an initial compensable rating for onychomycosis.

In a May 2009 rating decision, the Veteran was granted service connection for onychomycosis with a noncompensable initial evaluation effective December 19, 2009

In a May 2010 VA examination, the Veteran reported fungus of the toe nails since December 1999.  The disorder caused his toenails to fall off, crust, discolor, and cause numbness of the great toes.  The Veteran stated that the symptoms were constant but that he had not undergone treatment in the past year.  The disorder made it difficult to wear shoes for a long time.  The VA examiner diagnosed bilateral onychomycosis.

In an August 2011 VA examination, the Veteran reported a diagnosis of onychomycosis that existed for 11 years.  The Veteran noted that he had surgery in service by numbing his toes to remove toe nails and that he continued to have constant crusting of all toenails.  The Veteran had difficulty walking and running that impaired foot pursuits of criminals.  The August 2011 VA examiner confirmed a diagnosis of onychomycosis, manifested as "corrugated and brownish blackish discoloration of nails" that "constantly die and fall off." 

In a November 2011 VA Medical Center treatment note, the Veteran reported toenail fungus along both feet that caused him pain when running in shoes.  He was assessed with onychomycosis and prescribed an oral daily medication, Lamisil.

In a January 2012 hearing before the Board, the Veteran reported painful, red, inflamed onychomycosis on all toes, most prominently on his big toes.  The Veteran noted that the toenails on his big toes fall of every two to three months, which results in bleeding underneath.  He explained that inflammation caused by onychomycosis interfered with his duties as a police officer because he experienced sharp pains in his feet from hitting curbs, walking, and getting out of his car.  The Veteran reported taking a daily Lamisil pill for the disorder.  He noted that he was previously prescribed Lamisil in 2008 and was scheduled to return to the doctor in March 2012 to check on his liver.  The Veteran's representative noted that the Veteran was last seen for treatment in November 2011.   

In the January 2012 Board hearing, Veteran reported ongoing treatment at the VA Medical Center for onychomycosis that is not associated with his claims file or electronic records.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Veteran's claim for a compensable initial rating for onychomycosis is directly impacted by the duration of systemic therapy, to include treatment with Lamisil.  Accordingly, the claim must be remanded so that the RO can associate all relevant VA treatment records dated since November 2011.

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for entitlement to a compensable initial evaluation for onychomycosis.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA treatment records for the time period from November 2011 to the present.  If, after making reasonable efforts to obtain this information, the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2. Then, the RO must review the claims file and ensure that the requested development has been completed.  If there has not been substantial compliance with the above directive, the RO must implement corrective procedures.

3. After completing the above actions, and any other development deemed necessary, the claims on appeal must be readjudicated.  If any claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


